IN THE UNITED STATES DISTRICT COURT
FOR THE DlsTRICT oF MARYLANI)

*

UNITED STATES OF AMERICA *
v. 7 * CRMINAL NO. JKB-15-0363
CIVIL NO. JKB-lS-UZSS
MICHAEL G. CAMPHOR *
Defendant . *
* * k I\' * k * * * :\' # ‘k
MEMORANDUM AND ORDER

Now pending before the Court is the Defendant’s request that his conviction and sentence
be vacated pursuant to 28 U.S.C. § 2255 (ECF Nos. 202, 218). The Government has responded
(ECF -Nos. 206,~228), and the Defendant has replied (ECF No. 237).

The Court has carefully reviewed the Defendant’s arguments attacking the performance
of his counsel and contending that he received ineffective assistance The Court has carefully
reviewed the Govemment’s responses The Court has reacquainted itself With the lengthy record
that has accumulated in this case and the various arguments that the Defendant has made along
the way.

There are issues on the perimeter of the Defendant’s claims that are no doubt complex
and subtle. The whole concept of securitization in relation to the mortgage market and the
financial crises of 2008 is a fraught subject But the issues cited by the Defendant on the
periphery of this case are not germane to his claims under Section 2255. H_e contends that he is
the victim of ineffective assistance of counsel. Despite the lengthy submissions, the Court is

unable to find support for that contention in the record of this case. The Court is not persuaded

that defense counsel “missed” issues key to the competent defense of the matter. The statute of
limitations issues are elusory. The notion that there is not a concrete victim does not hold water.

Despite the complexity that can sometimes accompany fraud cases, in this case the
Government proceeded in a straightforward fashion The proceeding surrounding the guilty plea
and the sentencing demonstrate that there was no confusion among the Court, Government
counsel, and, most important, defense counsel and the Defendant, with respect to the essential
elements of the relevant offenses, and the Defendant’s guiltl Afcer taking the advice of his
attorney, who at least by the record in this case appears to be quite competent, the Defendant
acknowledged his understanding of the proceedings and his criminal responsibility under the
relevant statutes There simply wasn’t any ambiguity in that regard Nor was there any legal
insufficiency with respect to the charges, the timing of the charges, or the overall process under
which the Defendant pled guilty.

In addition to the Defendant’s lengthy submissions, the Court has studied the
Government’s detailed responses set out at ECF No. 206 and ECF No'. 228. The arguments
contained therein are compelling The Court now adopts the reasoning set out in those two briefs
as its own in support of its ruling herein.

The Defendant has failed to carry his burden under Section 2255 . The Motion (ECF No.
202) is DENIED. To the extent that a certificate of appealability must issue before the
Defendant may pursue relief in _the Court of appeals, that certificate is also DENIED in that the

requisite standard has not been met.

DATEDthis g § day ofJanuary, 2019.

BY TI-[E, COURT:

[)W 74 garza

 

James K. Bredar
Chief Judge

